PER CURIAM.
John Rickman was tried by jury and convicted of attempted trafficking in cocaine and conspiracy to traffic in cocaine. He was sentenced to seven years of incarceration for attempted trafficking in cocaine. He was also sentenced to a concurrent fifteen year mandatory minimum term of incarceration and ordered to pay a $250,000 fine for con-spiraey to traffic in cocaine. Rickman argues and the state concedes1, that the imposition of the fifteen year mandatory minimum sentence is improper because the jury did not find Rickman guilty of conspiracy to traffic in cocaine with reference to a specific quantity of cocaine (i.e., in excess of 400 grams). See State v. Weller, 590 So.2d 923, 927 (Fla.1991); § 893.135(5), Fla.Stat. (1993).
Reversed and remanded for resentencing.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.

. Appellee’s Concession of Error filed September 1, 1994.